 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDYarway Corporation and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 169. Case 4-CA-1392828 September 1984ORDER REMANDING PROCEEDING TOTHE REGIONAL DIRECTORBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon a charge filed by the Charging Party on 24August 1983, the Regional Director for Region 4of the National Labor Relations Board issued acomplaint on 30 April 1984 against the Company,the Respondent, alleging that it has violated Sec-tion 8(a)(1) and (3) of the National Labor RelationsAct by failing and refusing to reinstate employeesWilliam Brady and Warren Duckrey to theirformer or substantially equivalent positions becausethey engaged in an economic strikeOn 29 May 1984 the Respondent filed a "Motionfor Summary Judgment and To Dismiss the Com-plaint" and supporting memorandum with attachedexhibits The Respondent contends that the factsdo not establish an unfair labor practice, that an ar-bitrator considered and resolved a contractual issuefactually parallel to the instant unfair labor practiceissue, and that the Board should defer to the arbi-tration decision in light of Sptelberg Mfg Co, 112NLRB 1080 (1955), and Olin Corp, 268 NLRB 573(1984)On 31 May 1984 the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show CauseOn 14 June 1984 the Charging Party filed an op-position to the Motion for Summary Judgment as-serting that the arbitrator did not consider the stat-utory issues, the contract and unfair labor practiceissues are not factually parallel, and the arbitrationdecision is contrary to Board policyOn 14 June 1984 the General Counsel filed a re-sponse to the Notice to Show Cause in which heasserts deferral to the arbitrator's award is appro-priate and that the complaint and charge should bedismissed, and requests that the Board remand theproceeding to the Regional Director On 21 June1984, the Charging Party filed a "Response andMotion to Strike Counsel for the Acting GeneralCounsel's Response to the Order to Show Causeand Request that Proceeding be Remanded to Re-gional Director" The Charging Party alleged,inter aim, that it did not argue the statutory issuesduring arbitration in reliance on representations ofcounsel for the General Counsel that the statutoryissue would be pursued through Board processesHaving duly considered the matter, the Boardgrants the General Counsel's request to remand thecase to the Regional Director,1 and the above pro-ceeding is remanded to the Regional Director forfurther appropriate action' The Board, therefore, finds it unnecessary to rule on the Respondent's Motion for Summary Judgment272 NLRB No 94